DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 15-20) in the reply filed on 11/7/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-30, 32-33 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Lu et al (US Publication No. 2017/0288032).
Regarding claim 28, Lu discloses a method comprising: forming a dummy gate over a fin ¶0010-0018; forming gate spacers adjacent the dummy gate Fig 3C; etching the dummy gate to form a recess exposing sidewalls of the gate spacers Fig 3C-3D; expanding the gate spacers in the recess by performing a spacer treatment process on the gate spacers ¶0020-0023; and after expanding the gate spacers¶0020-0023, forming a gate structure in the recess and on the sidewalls of the gate spacers Fig 3F.
Regarding claim 29, Lu discloses wherein the spacer treatment process comprises exposing the gate spacers to ammonia ¶0022.
Regarding claim 30, Lu discloses wherein the spacer treatment process comprises exposing the gate spacers to nitrogen free radicals s ¶0020-0021.
Regarding claim 32, Lu discloses wherein the dummy gate extends along a sidewall of the fin, the sidewalls of the gate spacers form angles with the sidewall of the fin, and expanding the gate spacers decreases the angles ¶0010-0018 Fig 3D-3F.
Regarding claim 33, Lu discloses wherein the gate structure extends along a sidewall of the fin, and the sidewalls of the gate spacers form acute angles with the sidewall of the fin  ¶0010-0018, 0021-0022 Fig 3D-3F.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 19, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US Publication No. 2017/0288032) in view of Cheng et al (US Publication No. 2016/0099337).
Regarding claim 15, Lu discloses a method comprising Fig 3A-3E: forming a dummy gate over a channel region of a fin ¶0010 and 0017; forming gate spacers adjacent the dummy gate ¶0018; recessing the dummy gate to expose sidewalls of the gate spacers ¶0020-0021 Fig 3C-3D; performing a spacer treatment process ¶0021, the spacer treatment process bowing the sidewalls of the gate spacers towards one another Fig 3D-3E; removing remaining portions of the dummy gate Fig 3E. Lu discloses all the limitations but silent on the forming of the gate dielectric on the sidewall of the gate spacers. Whereas Cheng discloses removing remaining portions of the dummy gate to expose the channel region¶0038; and forming a gate dielectric on the channel region and the sidewalls of the gate spacers ¶0040 Fig 1M.  Lu and Cheng are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lu because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the steps of Lu and incorporate the teachings of Cheng as an alternative step in gate last process ¶0003-0004.
Regarding claim 17, Lu discloses wherein the spacer treatment process comprises a nitrogen radical treatment process ¶0020-0021.
Regarding claim 19, Lu discloses wherein the sidewalls of the gate spacers form corners with sidewalls of the fin, the corners having angles, the spacer treatment process decreasing the angles of the corners Fig 3D-3F. While Cheng discloses having angles on the bottom corner of the spacers Fig 1M.
Regarding claim 23, Cheng discloses wherein the angles are acute angles Fig 1M.
Regarding claim 24, Lu discloses a method comprising: forming a fin and protruding above an isolation region ¶0010 Fig 3E; forming a dummy gate on a first sidewall of the fin, a second sidewall of the fin, and a top surface of the isolation region ¶0010-0018; forming a gate spacer adjacent the dummy gate ¶0018, a sidewall of the gate spacer forming a first angle with the first sidewall of the fin Fig 3E, the sidewall of the gate spacer forming a second angle with the second sidewall of the fin Fig 3E; recessing the dummy gate to expose the sidewall of the gate spacer Fig 3D-3E; treating the gate spacer to decrease the first angle and the second angle ¶0020-0021 Fig 3E-3F; after treating the gate spacer, removing remaining portions of the dummy gate Fig 3E  and forming a gate structure on the fin Fig 3F. Lu discloses all the limitations but silent on the forming of the gate dielectric on the sidewall of the gate spacers. Whereas Cheng discloses removing remaining portions of the dummy gate to expose the channel region¶0038; and forming a gate dielectric on the channel region and the sidewalls of the gate spacers ¶0040 Fig 1M.  Lu and Cheng are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lu because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the steps of Lu and incorporate the teachings of Cheng as an alternative step in gate last process ¶0003-0004.
Regarding claim 25, Lu discloses wherein treating the gate spacer decreases the first angle more than the second angle Fig 3D-3F.
Regarding claim 26, Lu discloses wherein treating the gate spacer comprises performing a nitridation process ¶0020-0021.
Regarding claim 27, Lu discloses wherein treating the gate spacer comprises performing an oxidation process¶0020-0021.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US Publication No. 2017/0288032) in view of Cheng et al (US Publication No. 2016/0099337) and in further view of Wang et al (US Publication No. 2012/0264284).
Regarding claim 16, Lu and Cheng discloses all the limitations expect for the type of spacer treatment. Whereas Wang discloses a treatment process comprises an ammonia soak process and a low-temperature anneal process ¶0018. Lu and Wang are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lu because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the treatment process of Lu and incorporate the teachings of Wang as an alternative step known in the art to improve device performance ¶0018.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US Publication No. 2017/0288032) in view of Wang et al (US Publication No. 2012/0264284).
Regarding claim 31, Lu discloses all the limitations expect for the type of spacer treatment. Whereas Wang discloses a treatment process comprises annealing the gate in oxygen ¶0018. Lu and Wang are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lu because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the treatment process of Lu and incorporate the teachings of Wang as an alternative step known in the art to improve device performance ¶0018.


Allowable Subject Matter
Claims 20-22 and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811